ON MOTION FOR REHEARING

PETERSON, Judge.
We deny rehearing but certify the following question as one of great public importance:
DOES A TRIAL COURT HAVE THE AUTHORITY TO DISPENSE WITH THE SELECTION OF AN ADVISORY JURY IN THE PENALTY PHASE OF A CAPITAL CASE WITHOUT THE CONSENT OF THE STATE WHEN A DEFENDANT ENTERS A PLEA OF GUILTY, WAIVES AN ADVISORY *26JURY, AND SPECIFICALLY ACKNOWLEDGES THAT THE TRIAL COURT HAS DISCRETION TO IMPOSE A SENTENCE OF LIFE IMPRISONMENT OR THE DEATH PENALTY?
MOTION FOR REHEARING DENIED.
DAUKSCH and COBB, JJ., concur.